United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macomb, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1482
Issued: March 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2013 appellant, through counsel, filed a timely appeal from a May 1, 2013
merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 16 percent impairment of the left lower
extremity for which he received a schedule award.
FACTUAL HISTORY
OWCP accepted that on December 12, 2009 appellant, then a 46-year-old letter carrier,
sustained left trimalleolar ankle fracture, left syndesmotic ligament strain, left ankle deltoid
strain and left ankle dislocation due to a slip and fall on a patch of ice. It paid appropriate
1

5 U.S.C. §§ 8101-8193.

benefits, including authorizing several surgeries which appellant underwent on December 12,
2009, March 26 and August 4, 2010.
Appellant eventually returned to full duty on
February 8, 2011.
On April 22, 2011 appellant filed a claim for a schedule award. By decision dated
August 1, 2011, OWCP granted him a schedule award for 10 percent impairment to the left
lower extremity, based on the opinion of its medical adviser, who used the medical evidence of
file and the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) to arrive at an impairment rating.
On August 12, 2011 appellant’s attorney requested a telephonic hearing, which was held
on November 15, 2011. In an August 12, 2011 report, Dr. William N. Grant, a Board-certified
internist, noted the history of injury and presented examination findings. He opined that
appellant reached maximum medical improvement and has 36 percent left lower extremity
impairment under the sixth edition of the A.M.A., Guides. Dr. Grant provided detailed
calculations as to how this figure was determined, citing tables and pages used. He opined that
for the closed left fracture trimalleolar, there was 13 percent impairment. For the left ankle
strain, there was 13 percent impairment. For the left strain of ankle deltoid, there was seven
percent impairment. For left closed dislocation ankle, there was 13 percent impairment. There
was five percent peripheral nerve involvement.
By decision dated February 2, 2012, an OWCP hearing representative set aside the
August 1, 2011 decision and remanded the case for further medical development based on
Dr. Grant’s August 12, 2011 report.
In a February 5, 2012 report, Dr. Sanjai Shukla, a Board-certified family practitioner and
an OWCP medical adviser, reviewed Dr. Grant’s report and opined that he had incorrectly used
the A.M.A., Guides in arriving at his impairment rating as he had rated each of appellant’s
individual injuries separately, which is not consistent with a diagnosis-based impairment rating,
and he had rated appellant for nerve involvement despite that the attending physician had
indicated in reports of record that appellant was neurovascularly intact. Dr. Shukla used the
medical evidence of record and found 16 percent impairment to the left lower extremity.2 He
provided detailed calculations as to how this figure was determined and cited tables and pages
used from the A.M.A., Guides.
By decision dated March 20, 2012, OWCP granted appellant an additional 6 percent
impairment above the prior schedule award, for a total left lower extremity impairment of 16
percent. Appellant was paid 17.28 weeks’ compensation for the period November 11, 2011 to
March 10, 2012.
On March 28, 2012 appellant’s attorney requested a telephonic hearing. By decision
dated May 25, 2012, an OWCP hearing representative vacated the March 20, 2012 decision and
2

In a November 10, 2011 report, Dr. Benjamin Stevens noted the history of injury and provided examination
findings of the left lower extremity. These included a neurovascularly intact left lower extremity, well-preserved
ankle motion with no crepitus but tenderness to palpation anteromedially and mild edema. An assessment of stable
left ankle with mild arthritis was provided.

2

remanded the case for further medical development as there was an unresolved conflict in
medical evidence between Dr. Grant and Dr. Shukla, the medical adviser, regarding the extent of
appellant’s left lower extremity impairment. OWCP was directed to update the statement of
accepted facts, refer appellant to an impartial medical examiner to resolve the conflict in medical
opinion and issue a de novo decision on schedule award entitlement.
On May 30, 2012 OWCP expanded the case to include the condition of post-traumatic
arthritis of the left ankle and issued a new statement of accepted facts. In August 2012 it referred
appellant, along with the updated statement of accepted facts, the medical record and questions,
to Dr. Steven G. Potaczek, a Board-certified orthopedic surgeon, for an impartial medical
examination and an opinion on the extent of the permanent impairment of his left lower
extremity.
In an October 12, 2012 report, Dr. Potaczek noted the history of injury, his review of
appellant’s medical record and set forth his examination findings of September 28, 2012. He
diagnosed post-traumatic arthritis, left ankle, with some continued symptoms. Dr. Potaczek
opined that appellant reached maximum medical improvement on November 10, 2011, when the
medical record indicated appellant’s condition was stable. He stated that his impairment
calculation agreed with that of Dr. Shukla’s 16 percent impairment assessment. Dr. Potaczek
stated that he agreed with the diagnosis-based impairment rating method employed by
Dr. Shukla and could not accept the methodology employed by Dr. Grant. He further indicated
his agreement with Dr. Shukla’s comments that there could be no rating for peripheral nerve
involvement as his review of the medical records showed appellant was repeatedly documented
to have normal neurovascular status.
By decision dated October 16, 2012, OWCP found appellant was not entitled to
additional schedule award compensation beyond the 16 percent total left lower extremity
impairment previously awarded. Special weight was accorded to the opinion of Dr. Potaczek,
the impartial medical specialist.
On October 22, 2012 appellant’s attorney requested a telephonic hearing, which was held
on February 12, 2013. He argued that he disagreed with the impairment rating provided by
Dr. Potaczek as he failed to consider the diagnosis of polyneuritis and had failed to provide his
own opinion regarding appellant’s impairment of the left lower extremity. Appellant testified as
to his continued symptoms.
By decision dated May 1, 2013, an OWCP hearing representative affirmed the
October 15, 2012 decision finding that Dr. Potaczek’s opinion was well reasoned, and consistent
with the evidence of record and the sixth edition of the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
3

20 C.F.R. § 10.404.

3

specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.7 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.8 In situations where there exist opposing medical reports of virtually
equal weight and rationale and the case is referred to an impartial medical specialist for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, must be given special weight.9
Board case precedent provides that, when OWCP obtains an opinion from an impartial
medical specialist for the purpose of resolving a conflict in the medical evidence and the
specialist’s opinion requires clarification or elaboration, OWCP must secure a supplemental
report from the specialist to correct the deficiency in his original report. If the impartial
specialist is unable to clarify or elaborate on his original report or if his supplemental report is
incomplete, vague, speculative or lacking in rationale, OWCP should refer the claimant to a
second impartial specialist.10
ANALYSIS
OWCP accepted that on December 12, 2009 appellant sustained left trimalleolar ankle
fracture, left syndesmotic ligament strain, left ankle deltoid strain, and left ankle dislocation due
to a slip and fall on a patch of ice. On May 30, 2012 it expanded the claim to include the
4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
7

5 U.S.C. § 8123(a).

8

20 C.F.R. § 10.321.

9

Gloria J. Godfrey, 52 ECAB 486 (2001); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

10

See Nancy Keenan, 56 ECAB 687 (2005).

4

condition of post-traumatic left ankle arthritis. The record establishes that appellant received a
schedule award for 10 percent left lower extremity impairment on August 1, 2011 and an
additional schedule award for 6 percent left lower extremity impairment on March 20, 2012, for
a total left lower extremity impairment of 16 percent. It subsequently determined that there was
an unresolved conflict in medical opinion between Dr. Grant, appellant’s treating physician, and
Dr. Shukla, an OWCP medical adviser, with regard to the issue of permanent impairment to the
left lower extremity. Dr. Shukla referred appellant for an impartial medical examination with
Dr. Potaczek. On October 16, 2012 and May 1, 2013 OWCP denied appellant an additional
schedule award to the left lower extremity based on the October 12, 2012 report of Dr. Potaczek,
a Board-certified orthopedic surgeon who served as an impartial medical specialist.
On appeal, appellant’s counsel argued that OWCP’s decision is contrary to law and fact.
The Board initially notes that OWCP improperly determined that a conflict in medical opinion
arose regarding the extent of appellant’s left lower extremity impairment between Dr. Grant and
Dr. Shukla. Dr. Grant noted 36 percent left lower extremity by providing impairment ratings for
closed left fracture trimalleolar; left ankle sprain; left sprain of ankle deltoid; closed left
dislocation ankle; and peripheral nerve involvement. Dr. Shukla, OWCP’s medical adviser,
noted that Dr. Stevens, in a November 10, 2011 report, found appellant’s ankle neurovascularly
intact and that the resultant deficit was from post-traumatic arthritis, which was noted as mild.
Additionally, Dr. Shukla properly found that a diagnosed-based impairment does not rate each
individual injury separately; but rather focuses on the end result, or mild arthritis as assessed by
Dr. Stevens. The A.M.A., Guides states that typically only one diagnosis is used per region to
determine impairment.11 As Dr. Grant’s rating did not conform to the A.M.A., Guides, it is of
diminished probative value.12 His report did not create a conflict in medical opinion with
Dr. Shukla. Therefore, the referral to Dr. Potaczek is not as an impartial medical examiner but as
a second opinion physician.
The Board further finds that Dr. Potaczek’s impairment rating is not sufficiently thorough
or well reasoned. As appellant’s counsel argued, Dr. Potaczek did not adequately explain his
rating of impairment in the October 12, 2012 report. He did not set forth findings from
examination in sufficient detail to allow the Board to fully visualize the nature and extent of
permanent impairment. It is well established that a physician’s opinion should include a
description of impairment, including the loss in degrees, range of motion of affected members,
any atrophy or deformity, decreases in strength or disturbance of sensation in such detail as those
reviewing the file will be able to clearly visualize the impairment with all its limitations.13
Dr. Potaczek noted range of motion findings and diagnosed post-traumatic arthritis in left ankle.
He also indicated that the record demonstrated that appellant had normal neurovascular status
and thus there could be no rating for peripheral nerve involvement as Dr. Grant found. However,
Dr. Potaczek did not provide sufficient explanation or factual support regarding why he
concurred with the diagnosed-based impairment rating method employed by Dr. Shukla nor did
he reference any tables or pages from the A.M.A., Guides. The opinion of Dr. Potaczek thus
11

A.M.A., Guides 389, 499.

12

Mary L. Henninger, 52 ECAB 408 (2001).

13

See Peter C. Belkind, 56 ECAB 580 (2005).

5

requires further clarification. On remand, OWCP should request a supplemental report from
Dr. Potaczek.
The Board will set aside OWCP’s May 1, 2013 decision and remand the case to OWCP
to request a supplemental report from Dr. Potaczek. After such further development as may be
required, OWCP shall issue an appropriate final decision on appellant’s claim for a schedule
award.
CONCLUSION
The Board finds that the case is not in posture for decision as further clarification is
required from OWCP’s second opinion physician, Dr. Potaczek, regarding the extent of
permanent impairment to appellant’s left leg.
ORDER
IT IS HEREBY ORDERED THAT the May 1, 2013 decision of the Office of Workers’
Compensation Programs be set aside and the case is remanded to OWCP for further action
consistent with this decision of the Board.
Issued: March 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

